DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 23-25, 42-44, and 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 36, 38, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 18 and 36, the terms “the roof section” lack positive antecedent basis.
In regard to claims 19, 38, and 53, the terms “(NBR)” render the claims vague and indefinite since it is unclear whether the terms included within parentheses are intended to be recited as a part of the desired invention or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 20, 22, 28, 39, 41, 46 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GB 2088688 to Drdlik.
In regard to claims 1, 20, and 39, Drdlik discloses a rodent trap bait cage (32) comprising:  a barrier portion (32-37) and a mounting portion (lower ends of 33, 34 resting upon 11 in Fig. 1), the barrier portion defining a bait cavity (hollow of 32) therein and including a multiplicity of bait access apertures (gap between 36 & 37 and rearward open rear end of 32) extending between the bait cavity and an ambient environment surrounding the barrier portion (environment outside of 32), the rodent trap bait cage being configured to be mounted to a treadle plate (17) of a rodent trap by way of the mounting portion; wherein the mounting portion includes a bait pin detent portion (35); the barrier portion includes a roof section (36-37) disposed oppositely of the mounting portion; and a bait pin aperture (opening defined by divided front plate 35 through which 16, 25, 17 extend) is defined between the roof section and the bait pin detent portion and is configured to slidingly receive a bait pin (30-31; opening defined by divided front plate 35 can slide past 30-31 when installing the bait cage; no particular structure of the bait pin aperture being recite in a manner which overcomes the broad interpretation of Drdlik) of the treadle plate to secure said mounting.
In regard to claims 3, 22, and 41, Drdlik discloses wherein the mounting portion includes a pair of laterally opposed plate engagement members (lower ends of 33-34), the plate engagement members each being configured to retainingly engage a respective lateral edge of the treadle plate (inner surfaces of lower ends of 33-34 capable of retainingly engaging lateral surfaces of a treadle plate in similar fashion to the manner in which lower ends of 33-34 engage pair of opposed 50; treadle plate not being positively recited); and wherein the mounting is by way of the retaining engagement and is releasable and repeatable.
In regard to claims 9, 28, and 46, Drdlik discloses wherein each of the plate engagement members (lower ends of 33, 34) extends laterally outward of the barrier portion (32, 35-37; 33-34 are positioned laterally outside of 32, 35-37).
In regard to claim 20, Drdlik discloses rodent trap system comprising:  a rodent trap (see Fig. 1) including a treadle plate (17); and a rodent trap bait cage including a barrier portion (32-37) and a mounting portion (lower ends of 33, 34 resting upon 11 in Fig. 1), the barrier portion defining a bait cavity (hollow of 32) therein and including a multiplicity of bait access apertures (gap between 36 & 37 and rearward open rear end of 32) extending between the bait cavity and an ambient environment surrounding the barrier portion (environment outside of 32), the barrier portion being configured to be mounted to the treadle plate by way of the mounting portion (see Figs. 1-5); wherein the mounting portion includes a bait pin detent portion (35); the barrier portion includes a roof section (36-37) disposed oppositely of the mounting portion; and a bait pin aperture (opening defined by divided front plate 35 through which 16, 25, 17 extend) is defined between the roof section and the bait pin detent portion and is configured to slidingly receive a bait pin of the treadle plate (30-31; opening defined by divided front plate 35 can slide past 30-31 when installing the bait cage; no particular structure of the bait pin aperture being recite in a manner which overcomes the broad interpretation of Drdlik) to secure said mounting.
Claim(s) 1, 13-15, 18, 20, 22, 28, 32-34, 37, 39, 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harrison 2,175,754.
In regard to claims 1, 20, and 39, Harrison discloses a rodent trap bait cage (16) comprising:  a barrier portion (17-19) and a mounting portion (bottom surface of 16 abutting 15), the barrier portion defining a bait cavity (hollow of 16) therein and including a multiplicity of bait access apertures (apertures defined by cage 16) extending between the bait cavity and an ambient environment surrounding the barrier portion (environment outside of 16), the rodent trap bait cage being configured to be mounted to a treadle plate (15) of a rodent trap by way of the mounting portion (21); wherein the mounting portion includes a bait pin detent portion (bottom surface of 16 abutting 15); the barrier portion includes a roof section (19) disposed oppositely of the mounting portion (see Fig. 2); and a bait pin aperture (aperture through the bottom of 16 receiving 21 therethrough) is defined between the roof section and the bait pin detent portion and is configured to slidingly receive a bait pin (21) of the treadle plate to secure said mounting.
	In regard to claims 18 and 37, Harrison discloses wherein the barrier portion (16-19) includes a pair of lateral walls (opposing lateral sides of 16-17 in Fig. 1 or 3), the roof section (19) extending therebetween; the lateral walls each having a lateral subset of the bait access apertures; and in each lateral subset, the bait access apertures are elongated in parallel with one another (see Fig. 2).
	In regard to claims 13, 32, and 50, Harrison discloses wherein the bait pin detent portion (bottom surface of 16 abutting 15) has a ramped surface (see wires of bottom of 16-17 that extend at angles to the horizontal surface of 15 in Fig. 2) to facilitate wedging of the bait pin detent portion between the bait pin (wide head of 21) and the treadle plate (15) during said sliding receipt (see Fig. 2).
	In regard to claims 14, 33, and 51, Harrison discloses wherein a ramp angle is defined between the ramped surface (see wires of bottom of 16-17 that extend at angles to the horizontal surface of 15 in Fig. 2) and a longitudinal axis of the rodent trap bait cage (axis of 16 extending along its length); and the rodent trap bait cage is configured such that, when the mounting portion is engaged with the treadle plate (15 in Fig. 2), application of a downward force on the roof section toward the treadle plate imparts torsion on the bait pin detent portion and thereby causes a reduction in the ramp angle (the wires forming the bottom of 16-17 that extend at angles to the horizontal surface of 15 in Fig. 2 would be moved downwardly toward the upper surface of 15 thus resulting in a decrease in the angle at which the wires extend due to downwardly directed forces thereon).
	In regard to claims 15, 34, and 52, Harrison discloses wherein the wedging causes a frictional engagement between the bait pin detent portion (bottom surface of 16 abutting 15) and the bait pin (wide head of 21; see Fig. 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 20, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2088688 to Drdlik.
Drdlik discloses a rodent trap bait cage (32) comprising:  a barrier portion (32-37) and a mounting portion (lower ends of 33, 34 resting upon 11 in Fig. 1), the barrier portion defining a bait cavity (hollow of 32) therein and including a multiplicity of bait access apertures (gap between 36 & 37 and rearward open rear end of 32) extending between the bait cavity and an ambient environment surrounding the barrier portion (environment outside of 32), the rodent trap bait cage being configured to be mounted to a treadle plate (17) of a rodent trap by way of the mounting portion; wherein the mounting portion includes a bait pin detent portion (35); the barrier portion includes a roof section (36-37) disposed oppositely of the mounting portion; and a bait pin aperture (opening defined by divided front plate 35 through which 16, 25, 17 extend) is defined between the roof section and the bait pin detent portion and is configured to slidingly receive a bait pin (30-31; opening defined by divided front plate 35 can slide past 30-31 when installing the bait cage; no particular structure of the bait pin aperture being recite in a manner which overcomes the broad interpretation of Drdlik) of the treadle plate to secure said mounting.
In regard to claims 3 and 22, Drdlik discloses wherein the mounting portion includes a pair of laterally opposed plate engagement members (lower ends of 33-34), the plate engagement members each being configured to retainingly engage a respective lateral edge of the treadle plate (inner surfaces of lower ends of 33-34 capable of retainingly engaging lateral surfaces of a treadle plate in similar fashion to the manner in which lower ends of 33-34 engage pair of opposed 50; treadle plate not being positively recited); and wherein the mounting is by way of the retaining engagement and is releasable and repeatable.
In regard to claims 9 and 28, Drdlik discloses wherein each of the plate engagement members (lower ends of 33, 34) extends laterally outward of the barrier portion (32, 35-37; 33-34 are positioned laterally outside of 32, 35-37).
In regard to claim 20, Drdlik discloses rodent trap system comprising:  a rodent trap (see Fig. 1) including a treadle plate (17); and a rodent trap bait cage including a barrier portion (32-37) and a mounting portion (lower ends of 33, 34 resting upon 11 in Fig. 1), the barrier portion defining a bait cavity (hollow of 32) therein and including a multiplicity of bait access apertures (gap between 36 & 37 and rearward open rear end of 32) extending between the bait cavity and an ambient environment surrounding the barrier portion (environment outside of 32), the barrier portion being configured to be mounted to the treadle plate by way of the mounting portion (see Figs. 1-5); wherein the mounting portion includes a bait pin detent portion (35); the barrier portion includes a roof section (36-37) disposed oppositely of the mounting portion; and a bait pin aperture (opening defined by divided front plate 35 through which 16, 25, 17 extend) is defined between the roof section and the bait pin detent portion and is configured to slidingly receive a bait pin of the treadle plate (30-31; opening defined by divided front plate 35 can slide past 30-31 when installing the bait cage; no particular structure of the bait pin aperture being recite in a manner which overcomes the broad interpretation of Drdlik) to secure said mounting.
Claim(s) 16-17, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2088688 to Drdlik in view of Marshall 1,473,242.
In regard to claims 16-17 and 35-36, Drdlik discloses the barrier portion includes a pair of lateral walls (upper portions of 33-34) and a roof section (36-37) extending therebetween, but does not disclose wherein the roof section is curved so as to be closer to the mounting portion proximate the first end than proximate the second end or the roof section is bowed upward from the lateral walls.  Marshall discloses the rodent trap bait cage having a first end (left end of 7 in Fig. 3) and a second end (right end of 7 in Fig. 3); the roof section is curved so as to be closer to the mounting portion (12) proximate the first end than proximate the second end (see Fig. 3); and the roof section is bowed upward from the lateral walls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roof section of Drdlik such that it is curved so as to be closer to the mounting portion proximate the first end than proximate the second end and the roof section is bowed upward from the lateral walls in view of Marshall in order to provide a shape for the roof section that conforms to the head of the rodents so that they may be coerced to move in such a way within the bait cage that increases the likelihood of setting off the trigger of the trap.
Claim(s) 17-18, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2088688 to Drdlik in view of Vance 4,212,128.
In regard to claims 17-18 and 35-36, Drdlik discloses the barrier portion includes a pair of lateral walls (upper portions of 33-34) and a roof section (36-37) extending therebetween, but does not disclose wherein the roof section is bowed upward from the lateral walls or the lateral walls each have a lateral subset of the bait access apertures; and in each lateral subset, the bait access apertures are elongated in parallel with one another.  Vance discloses a rodent trap bait cage (cage/hood 56) with a barrier portion including a pair of lateral walls (parallel lower side walls with 60, 62 extending therefrom), a roof section (upwardly tapered portion of 56) extending therebetween, wherein the roof section is bowed upward from the lateral walls (see upwardly extending tapered portion that extends upwardly toward a vertex of 56), and the lateral walls each have a lateral subset of the bait access apertures (rectilinear openings defined through parallel lower side walls with 60, 62 extending therefrom), and in each lateral subset, the bait access apertures are elongated in parallel with one another (see Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roof section of Drdlik such that it is bowed upwards from the lateral walls in view of Vance in order to provide a shape for the roof section that conforms to the head of the rodents so that they may be coerced to move in such a way within the bait cage that increases the likelihood of setting off the trigger of the trap and to modify the lateral walls of Drdlik such that they each have a lateral subset of the bait access apertures; and in each lateral subset, the bait access apertures are elongated in parallel with one another in view of Vance in order to provide apertures which will allow the scent of the bait to be distributed laterally with respect to the trap so as to increase the odds of attracting rodents to the trap.
Claim(s) 19, 38, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2088688 to Drdlik in view of Greenfield 9,119,390 and Brandolino 5,319,875.
Drdlik does not disclose wherein the rodent trap cage is comprised of 80 Shore nitrile rubber (NBR).  Greenfield discloses a rodent trap assembly with a rodent trap bait cage (72) which is made of flexible mesh material (see col. 2, lines 63-64).  It would have been obvious to one of ordinary skill in the art to make the rodent trap bait cage of Drdlik out of flexible mesh material in view of a flexible mesh material in view of Greenfield in order to be able to provide a resilient material for the rodent trap bait cage that will return to its shape when bent and thus not be permanently deformed so as to alter its form and appearance and which has more openings with which to distribute the scent of the bait over a wider area.  Harrison and Greenfield do not disclose wherein the rodent trap bait cage is comprised of 80 Shore nitrile rubber (NBR).  Brandolino disclose a bait cage (60) made of rubber (see col. 4, lines 12-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rodent trap cage of Drdlik and Greenfield such that it is comprised of 80 Shore nitrile rubber (NBR) in view of Brandolino in order to provide a rodent bait cage which is made of a material that can withstand repeated attempts by the rodents to consume the bait held therein and which is widely available and relatively inexpensive.
Claim(s) 3, 9, 22, 28, 41, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison 2,175,754 in view of Basham 3,968,589.
In regard to claims 3, 22, and 41, Harrison discloses wherein the mounting is by way of the retaining engagement and is releasable and repeatable (bottom of 16 may be engaged with 15 and 21 may be removed or deployed to assist in attaching 16 to 15), but does not disclose wherein the mounting portion includes a pair of laterally opposed plate engagement members, the plate engagement members each being configured to retainingly engage a respective lateral edge of the treadle plate; and wherein the mounting is by way of the retaining engagement and is releasable and repeatable.  Basham discloses wherein the mounting portion includes a pair of laterally opposed plate engagement members (6-9), the plate engagement members each being configured to retainingly engage a respective lateral edge of the treadle plate (lateral edges of 2; see Fig. 2); and wherein the mounting is by way of the retaining engagement and is releasable and repeatable (3 may be slid on or off via 6-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the mounting portion includes a pair of laterally opposed plate engagement members, the plate engagement members each being configured to retainingly engage a respective lateral edge of the treadle plate of Basham for the mounting portion of Harrison such that the bait cage is reliably and stably engaged with the treadle plate so that the bait cage is not easily disengaged from the treadle plate.
In regard to claims 9, 28, and 46, Harrison and Basham discloses wherein each of the plate engagement members (6-9 of Basham) extends laterally outward of the barrier portion (central portion of 3 including 4 of Basham, wherein 6-9 extend laterally outward from the central portion of 3 in Fig. 2).
Claim(s) 16, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison 2,175,754 in view of Hansson 5,960,583 or Marshall 1,473,242.
In regard to claims 16-17 and 35-36, Harrison discloses the barrier portion includes a pair of lateral walls (opposing lateral sides of 16-17 in Fig. 1 or 3) and a roof section (19) extending therebetween, but does not disclose wherein the roof section is curved so as to be closer to the mounting portion proximate the first end than proximate the second end.  Hansson or Marshall discloses the rodent trap bait cage having a first end (right end of 6 in Fig. 1 OR left end of 7 in Fig. 3) and a second end (left end of 6 in Fig. 1 OR right end of 7 in Fig. 3); the roof section is curved so as to be closer to the mounting portion (12 OR 12) proximate the first end than proximate the second end (see Fig. 1 OR see Fig. 3); and the roof section is bowed upward from the lateral walls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roof section of Harrison such that it is curved so as to be closer to the mounting portion proximate the first end than proximate the second end in view of Hansson or Marshall in order to provide a shape for the roof section that appears to the rodents to provide greater access to the bait at the second end so as to highly entice rodents to attempt to access the bait as they approach the trap and the bait or conforms to the head of the rodents so that they may be coerced to move in such a way within the bait cage that increases the likelihood of setting off the trigger of the trap.
Claim(s) 17, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison 2,175,754 in view of Greenfield 9,119,390.
In regard to claims 17 and 35, Harrison discloses the barrier portion includes a pair of lateral walls (opposing lateral sides of 16-17 in Fig. 1 or 3) and a roof section (19) extending therebetween, but does not disclose wherein the roof section is bowed upward from the lateral walls.  Greenfield discloses a rodent trap bait cage (72) with a roof section (74) extending between lateral sides (lateral sides of 80), wherein the roof section is bowed upward from the lateral walls (see 74 bowed upwardly in Fig. 1 or 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roof section of Harrison such that it is bowed upwards from the lateral walls in order to provide a shape for the roof section that conforms to the head of the rodents so that they may be coerced to move in such a way within the bait cage that increases the likelihood of setting off the trigger of the trap.
Claim(s) 19, 38, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison 2,175,754 in view of Greenfield 9,119,390 and Brandolino 5,319,875.
Harrison does not disclose wherein the rodent trap bait cage is comprised of 80 Shore nitrile rubber (NBR).  Greenfield discloses a rodent trap assembly with a rodent trap bait cage (72) which is made of flexible mesh material (see col. 2, lines 63-64).  It would have been obvious to one of ordinary skill in the art to make the rodent trap bait cage of Harrison out of flexible mesh material in view of a flexible mesh material in view of Greenfield in order to be able to provide a resilient material for the rodent trap bait cage that will return to its shape when bent and thus not be permanently deformed so as to alter its form and appearance.  Harrison and Greenfield do not disclose wherein the rodent trap bait cage is comprised of 80 Shore nitrile rubber (NBR).  Brandolino disclose a bait cage (60) made of rubber (see col. 4, lines 12-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rodent trap cage of Harrison and Greenfield such that it is comprised of 80 Shore nitrile rubber (NBR) in view of Brandolino in order to provide a rodent bait cage which is made of a material that can withstand repeated attempts by the rodents to consume the bait held therein and which is widely available and relatively inexpensive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA